DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4, 2022 was filed after the mailing date of the notice of allowance on December 14, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Walters et al. (I) (US 4,822,761) and Johnson et al. (US 5,209,287)
Regarding claim 1, Walters et al. (I) discloses a process for fluidizing a bed of catalyst in a vessel comprising internals and said bed of catalyst: fluidizing an upper section of the bed of catalyst by distributing gas below said upper section, through inlet means (69); and fluidizing a lower section of the bed of catalyst that is below said upper section by distributing gas below said lower section, through inlet means (65) (see figure 2 and column 11, line 48 through column 15, line 48).
	Johnson et al. discloses a catalyst cooler (30); fluidizing gas comprising air and distributed by a plurality of conduits enters cooler (30) via a conduit (36) at a rate regulated by a control valve (37); and 
	The prior art references fail to disclose or suggest the step of initiating said fluidizing of said upper section before initiating said fluidizing of said lower section.
Claims 2-8 depend on claim 1.
	Regarding claim 14, Walter et al. (I) discloses a process for starting fluidization of a bed of catalyst in a catalyst cooler vessel (53) comprising internals and said bed of catalyst: fluidizing an upper section of the bed of catalyst by distributing gas below said upper section, inlet means (69); fluidizing a lower section of the bed of catalyst that is below said upper section by distributing gas below said lower section, through inlet means (65); combusting coke from spent catalyst in a regenerator vessel, in the regenerating zone (33) and disengaging hot catalyst from flue gas in said regenerator vessel, in the enlarges disengaging zone (43); and passing said hot catalyst to said catalyst cooler vessel (53) to said bed of catalyst to cool said hot catalyst; and passing said cooled catalyst to said regenerator vessel, through conduit (49) (see figure 3; column 9, lines 50-59); and column 11, line 48 through column 15, line 48).
Walters et al. (I) fails to disclose or suggest the step of initiating said fluidizing of said upper section before initiating said fluidizing of said lower section;                         
	Claims 15-20 depend on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774